(dissenting in part). We respectfully dissent in part. Although we do not agree with the reasoning of Supreme Court in denying that part of the motion of defendant parents seeking summary judgment dismissing the fourth cause of action, we nevertheless agree with plaintiff that the court properly denied that part of the motion. In our view, there is an issue of fact with respect to the alleged negligence of defendant parents, i.e., whether they adequately ensured that plaintiff, who was a minor at the time of the accident, had a safe means of returning home from the party hosted by them, in light of their knowledge that alcohol had been consumed by guests at the party (cf. Rudden v Bernstein, 61 AD3d 736, 738 [2009]; see generally Moreno v Weiner, 39 AD3d 830 [2007]). In Rudden, a *1653case cited by the majority, the Second Department concluded that the defendant parents were not liable for the injuries sustained by a minor who attended a party at their home because, inter alia, the alcohol was not consumed on their premises and the accident occurred after the intoxicated minor “left their property, apparently in the company of his friends and a responsible adult who was driving them home” (id. at 738 [emphasis added]). Here, there is evidence in the record that a significant amount of alcohol had been brought to the party by 10 or more different guests, that the alcohol was consumed on the premises, that defendant parents became aware of the alcohol prior to plaintiffs departure from the party, and that plaintiff was visibly intoxicated when he left the premises after 1:00 a.m. Unlike in Rudden, however, defendant parents in this case did not observe plaintiff leave in the company of a responsible adult. Thus, contrary to the conclusion of the majority, we believe that under the facts of this case defendant parents had a duty of care to ensure that plaintiff had a safe means of transportation from their premises. We therefore would affirm. Present — Scudder, EJ., Hurlbutt, Green, Pine and Gorski, JJ.